DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to the Applicant’s amendment filed 8/31/2022 wherein Claims 1, 3, and 5-17 are amended, Claims 10-12 were previously withdrawn, Claims 2 and 18-21 are canceled, and no new claims are added. Therefore, Claims 1 and 3-17 are currently pending wherein Claims 10-12 are withdrawn.
The Applicant’s amendment to the claims has overcome the 35 U.S.C. 112f interpretation made within the Non-Final Rejection dated 6/8/2022.
The Applicant’s amendment to the claims has overcome the 35 U.S.C. 112(b) rejection made within the Non-Final Rejection dated 6/8/2022. Therefore the 35 U.S.C. 112(b) rejection made within the Non-Final Rejection dated 6/8/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/31/2022, with respect to the rejection(s) of claim(s) 1, 2, 9, 13, and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mannion et al. (US 2016/0278851 A1).
Applicant’s arguments, see pages 10-12, filed 8/31/2022, with respect to the rejection(s) of claim(s) 3-8 and 15-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mannion et al. (US 2016/0278851 A1) in view of other secondary references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 8 (i.e. “further comprising a braid layer adhered to an inner surface of the tubular body anchor segment, wherein the pullwire distal end portion extends through the braid layer into the tubular body anchor segment”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a braid layer adhered to an inner surface of the tubular body anchor segment, wherein the pullwire distal end portion extends through the braid layer into the tubular body anchor segment”. Is the braid layer provided only at the tubular body anchor segment or is the braid layer provided over the entirety of the tubular elongated body? Furthermore, it is unclear what “extends through the braid layer” means. Does the claim mean that the pullwire distal end portion extends through the braid layer axially or longitudinally? Therefore, for the purpose of examination, claim 8 will be interpreted as extending longitudinally through the braid layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannion et al. (US 2016/0278851 A1; hereinafter referred to as Mannion).
With regards to claim 1, Mannion discloses (Figs. 1-3) a deflectable catheter shaft (12; see [0017]) comprising
a tubular elongated body (16; see [0017] “an elongate body 16 having a distal portion 18, a proximal portion 20”) comprising a tubular wall (40; see [0020]), wherein an inner surface (see the inner surface at 40 in Fig. 3) of the tubular wall circumferentially surrounds and defines a central lumen (22; see [0020]) extending a length of the tubular elongated body (see Fig. 2), and wherein the tubular elongated body extends along a longitudinal axis and comprises a tubular body distal end (98 in Fig. 9; see [0027]), a tubular body proximal end (see the portion of the tubular elongate body 16 located within the handle in Fig. 1 and [0017] “The proximal portion 20 of the elongate body 16 may be affixed to a handle 26”), and a tubular body anchor segment (46; [0021] and [0027]); and 
	a pullwire (24; see [0017]) comprising a pullwire proximal end (see [0017] “pull wires 24 may be either coupled to or routed through the handle 26” wherein the end of the pull wire that is coupled to or routed through the handle is the proximal end), a pullwire distal end portion (102; see [0027]), and a pullwire shaft portion (see at 24 in Fig. 2) that extends between the pullwire proximal end and the pullwire distal end portion (see Fig. 2), wherein the pullwire extends along the inner surface of the tubular wall (see Fig. 2 which shows the pullwires 24 extending along the inner surface of the tubular wall and see [0022] “the one or more pull wires 24…may be located within the central lumen 22 throughout the elongate body proximal portion 20”) wherein the pullwire distal end portion has a modified shape relative to the pullwire shaft portion (see at 102 which shows the pullwire distal end portion having a bulb or sphere), and wherein the pullwire distal end portion is embedded within the tubular body anchor segment (see Fig. 2 and [0022], and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding…”) so that: 
the pullwire distal end portion is directly attached to the tubular body anchor segment (see [0022] and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding” wherein the welding would be direct attachment to the tubular body anchor segment 46), the pullwire distal end portion is immovable relative to the tubular body anchor segment (see [0022] and [0027] wherein the described embedding and coupling would make the pullwire distal end portion, see at 102, immovable relative to the tubular body anchor segment 46), and 
tension applied to the pullwire is transferred directly to the tubular body anchor segment by the pullwire distal end portion (see [0017] and [0022]).
With regards to claim 13, Mannion discloses (Figs. 1-3) a deflectable catheter shaft (12; see [0017]) comprising: 
a tubular elongated body (16; see [0017] “an elongate body 16 having a distal portion 18, a proximal portion 20”) comprising a tubular wall (40; see [0020]), wherein an inner surface (see the inner surface at 40 in Fig. 3) of the tubular wall circumferentially surrounds and defines a central lumen (22; see [0020]), and wherein the tubular elongated body extends along a longitudinal axis (see Fig. 2) and comprises a tubular body distal end (98; see [0027]), a tubular body proximal end (see the portion of the tubular elongate body 16 located within the handle in Fig. 1 and [0017] “The proximal portion 20 of the elongate body 16 may be affixed to a handle 26”), and a tubular body anchor segment (46; [0021] and [0027]); 
a first pullwire (see top 24 in Fig. 2; see [0017]) comprising a first pullwire proximal end (see [0017] “pull wires 24 may be either coupled to or routed through the handle 26” wherein the end of the pullwire which is coupled or routed through the handle is the first pullwire proximal end), a first pullwire distal end portion (see the portion of the top pullwire 24 in Fig. 2 at 102; see [0027]), and a first pullwire shaft portion  (see at top 24 in Fig. 2) that extends between the first pullwire proximal end and the first pullwire distal end portion (see Fig. 2), wherein the first pullwire extends along the inner surface of the tubular wall (see Fig. 2 which shows the pullwires 24 extending along the inner surface of the tubular wall and see [0022] “the one or more pull wires 24…may be located within the central lumen 22 throughout the elongate body proximal portion 20”), wherein the first pullwire distal end portion has a modified shape relative to the first pullwire shaft portion (see at 102 which shows the first pullwire distal end portion having a bulb or sphere), and wherein the first pullwire distal end portion is embedded within the tubular body anchor segment (see Fig. 2 and [0022] and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding…”) so that: 
the first pullwire distal end portion is directly attached to the tubular body anchor segment (see [0022] and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding” wherein the welding would be direct attachment to the tubular body anchor segment 46), the first pullwire distal end portion is immovable relative to the tubular body anchor segment (see [0022] and [0027] wherein the described embedding and coupling would make the first pullwire distal end portion, see at 102, immovable relative to the tubular body anchor segment 46), and 
tension applied to the first pullwire is transferred directly to the tubular body anchor segment by the first pullwire distal end portion (see [0017] and [0022]), and 
a second pullwire (see bottom 24 in Fig. 2; see [0017]) comprising a second pullwire proximal end (see [0017] “pull wires 24 may be either coupled to or routed through the handle 26” wherein the end of the pullwire which is coupled or routed through the handle is the second pullwire proximal end), a second pullwire distal end portion (see the portion of the bottom pullwire 24 in Fig. 2 directly below 102; see [0027]), and a second pullwire shaft portion (see at bottom 24 in Fig. 2) that extends between the second pullwire proximal end and the second pullwire distal end portion (see Fig. 2), wherein the second pullwire extends along the inner surface of the tubular wall (see Fig. 2 which shows the pullwires 24 extending along the inner surface of the tubular wall and see [0022] “the one or more pull wires 24…may be located within the central lumen 22 throughout the elongate body proximal portion 20”), wherein the second pullwire distal end portion has a modified shape relative to the second pullwire shaft portion (see below 102 in Fig. 2 along the bottom pullwire 24 which shows the second pullwire distal end portion having a bulb or sphere shape), and wherein the second pullwire distal end portion is embedded within the tubular body anchor segment (see Fig. 2 and [0022] and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding…”) so that: 
the second pullwire distal end portion is directly attached to the tubular body anchor segment (see [0022] and [0027] “The distal portions 100 of each of the one or more pull wires 24 may be coupled to the distal tip 46 by a standard technique at a connection point 102, such as by welding” wherein the embedding and welding would be direct attachment to the tubular body anchor segment 46), 
the second pullwire distal end portion is immovable relative to the tubular body anchor segment (see [0022] and [0027] wherein the described embedding and coupling would make the second pullwire distal end portion, below 102 in Fig. 2 along bottom pullwire 24, immovable relative to the tubular body anchor segment 46), and 
tension applied to the second pullwire is transferred directly to the tubular body anchor segment by the second pullwire distal end portion (see [0017] and [0022]).
With regards to claim 14, Mannion discloses the claimed invention of claim 13, and Mannion further discloses (Figs. 1-3) the tubular body anchor segment (46; [0021] and [0027]) is coaxial with the longitudinal axis (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannion in view of Bon et al. (US 2001/0025134 A1; hereinafter referred to as Bon).
With regards to claim 3, the deflectable catheter shaft of Mannion teaches the claimed invention of claim 1, however Mannion is silent with regards to the tubular body anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the tubular body anchor segment.
Nonetheless, Bon teaches (Figs. 1-10) the tubular body anchor segment (84) is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body (82, 86) that abut the tubular body anchor segment (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular body anchor segment of the deflectable catheter shaft of Mannion with a teaching of Bon such that the tubular body anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the tubular body anchor segment. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the tubular body anchor segment to have increased resistance to pullwire detachment during operation (see Bon [0054]).
The deflectable catheter shaft of Mannion modified in view of Bon will hereinafter be referred to as the deflectable catheter shaft of Mannion and Bon.
With regards to claim 8, the deflectable catheter shaft of Mannion and Bon teaches the claimed invention of claim 3, and Mannion further teaches (Figs. 1-3) the deflectable catheter shaft (12; see [0017]) further comprising a braid layer (42; see [0020]) adhered to an inner surface (see near 102 in Fig. 2, see [0020] “the braided second layer 42 may extend over the entire length of the elongate body 16”, and [0027] wherein as the braided second layer is disclosed as extending over the entire length of the elongate body it could adhere to an inner surface of the tubular anchor segment which is a part of the elongate body 16) of the tubular body anchor segment (46; [0021] and [0027]), wherein the pullwire distal end portion (102; see [0027]) extends through the braid layer into the tubular body anchor segment (see Fig. 2 which shows the pullwire distal end portion extending through the braid layer and into the tubular body anchor segment; see the 35 U.S.C. 112(b) rejection above wherein “extends through” is being interpreted as extending longitudinally through).  
With regards to claim 15, the deflectable catheter shaft of Mannion teaches the claimed invention of claim 13, however Mannion is silent with regards to the tubular body anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the tubular body anchor segment.
Nonetheless, Bon teaches (Figs. 1-10) the tubular body anchor segment (84) is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body (82, 86) that abut the tubular body anchor segment (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubular body anchor segment of the deflectable catheter shaft of Mannion with a teaching of Bon such that the tubular body anchor segment is formed from a material that has a durometer greater than that of adjacent portions of the tubular elongated body that abut the tubular body anchor segment. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the tubular body anchor segment to have increased resistance to pullwire detachment during operation (see Bon [0054]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannion in view of Griffin (US 2017/0258614).
With regards to claim 4, Mannion discloses the claimed invention of claim 1, however, Mannion is silent with regards to the deflectable catheter shaft further comprising a pullwire liner that defines a pullwire lumen through which the pullwire extends, wherein the pullwire liner and the pullwire form a pullwire assembly.
Nonetheless, Griffin teaches (Figs. 1-4a) the deflectable catheter shaft (100) further comprising a pullwire liner (122) that defines a pullwire lumen (112) through which the pullwire (132) extends, wherein the pullwire liner and the pullwire form a pullwire assembly (as defined within the Non-Final mailed 5/5/2021 thefreedictionary.com defines an “assembly” as “the act of assembling or the state of being assembled” It is the Examiner’s position that the pullwire liner 122 and the pullwire 132 form a pullwire assembly as they are in “the state of being assembled” as shown in Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Mannion with a teaching of Griffin such that the deflectable catheter shaft further comprises a pullwire liner that defines a pullwire lumen through which the pullwire extends, wherein the pullwire liner and the pullwire form a pullwire assembly. One of ordinary skill in the art would have been motivated to make this modification, as Griffin teaches incorporating a pullwire liner attached to the tubular sheath/tubular elongated body allows for the bending or deflection of respective steerable regions of the tubular sheath/elongated body (see [0032] of Griffin).
The deflectable catheter shaft of Mannion modified in view of the teaching of Griffin will hereinafter be referred to as the deflectable catheter shaft of Mannion and Griffin.
With regards to claim 5, the deflectable catheter shaft of Mannion and Griffin teaches the claimed invention of claim 4, however Mannion is silent with regards to the pullwire liner  is attached to the inner surface of the tubular wall.
Nonetheless, Griffin further teaches (Figs. 1a-4) the pullwire liner (122)  is attached to the inner surface of the tubular wall (the wall of the tubular sheath 102 as shown in Fig. 3; see [0029] “Distal end 126 of pull tube 122 may alternatively be attached to the tubular sheath 102 using other conventional techniques, including bonding or adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter of Mannion and Griffin in view of a further teaching of Griffin such that the pullwire liner  is attached to the inner surface of the tubular wall. One of ordinary skill in the art would have been motivated to make this modification, as Griffin teaches an alternative method of attaching the pullwire liner to the inner surface of the wall (see [0029] of Griffin).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannion and Griffin as applied to claim 5 above, and in further view of Yamada et al. (US 2007/0178131; hereinafter referred to as Yamada).
With regards to claim 6, the deflectable catheter of Mannion and Griffin teaches the claimed invention of claim 5, and the deflectable catheter of Mannion and Griffin (see the rejection of Claim 5 above) teaches a material (“adhesive” see [0029] of Griffin “Distal end 126 of pull tube 122 may alternatively be attached to the tubular sheath 102 using other conventional techniques, including bonding or adhesive”) is adhered to the pullwire liner (122) and the inner surface of the tubular wall (the wall of 102 as shown in Fig. 3).
However, the deflectable catheter of Mannion and Griffin is silent with regards to the material/adhesive being a low-friction material. 
Nonetheless, Yamada teaches (Fig. 1) a low friction material/adhesive (13) ([0036] “fluororesin adhering layer 13…Examples of the fluororesin can include poly(tetrafluoroethylene)(PTFE)”, which according to Applicant’s specification is a low friction material see [0036] “a low friction material, such as polytetrafluoroethylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the deflectable catheter of Mannion and Griffin  with a teaching of Yamada such that the material is a low friction material. One of ordinary skill in the art would have been motivated to make this modification, as this fluororesin can increase the adhesiveness to another fluororesin layer which may be formed from poly(tetrafluoroethylene)(PTFE) (see [0036-0037] of Yamada). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mannion and Griffin as applied to claim 4 above, and in further view of Waldhauser et al. (US 2004/0122360; hereinafter referred to as Waldhauser).
With regards to claim 7, the deflectable catheter shaft of Mannion and Griffin teaches the claimed invention of claim 4, however, Mannion is silent with regards to the deflectable catheter shaft further comprising a braid layer disposed between the inner surface of the tubular wall and the pullwire liner. 
Nonetheless, Waldhauser teaches (Figs. 1-5) a braid layer (28) disposed between the inner surface of the tubular wall (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A) and the pullwire lumen (26).

    PNG
    media_image1.png
    331
    490
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter of Mannion and Griffin with a teaching of Waldhauser such that a braid layer is disposed between the inner surface of the tubular wall and the pullwire liner. The braid layer 42 of Mannion and the pullwire liner of Griffin would be modified in view of the teaching of Waldhauser such that braid layer disposed between the inner surface of the tubular wall and the pullwire liner. One of ordinary skill in the art would have been motivated to make this modification, as the wire braid may be a variety of different materials and configurations designed to impart the desired stiffness to the catheter shaft section and to ensure that the cross-sectional shape of the delivery and pull wire lumen liners remain substantially undistorted as the catheter body undergoes high flexure encountered traversing sharp bends in the vascular or other anatomical pathways (see [0050] of Waldhauser).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mannion in view of Honebrink et al. (US 2007/0005008 A1; hereinafter referred to as Honebrink).
With regards to claim 9, Mannion discloses the claimed invention of claim 1, however, Mannion is silent with regards to the pullwire distal end portion comprises a flattened portion of the pullwire.
Nonetheless, Honebrink teaches (Fig. 8a) the pullwire (200; see [0043] “a flexible element 200, for instance a push-pull wire or the like” and see [0076]) distal end portion (802a; see [0076]) comprises a flattened portion (see [0076] “a flared portion 802A (e.g. a paddle geometry)”) of the pullwire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pullwire distal end portion of the deflectable catheter shaft of Mannion in view of a teaching of Honebrink such that the pullwire distal end portion comprises a flattened portion of the pullwire. One of ordinary skill in the art would have been motivated to make this modification, as the flattened geometry provides a large profile which improves the transmission of pushing and pulling forces to the deflectable distal end portion of the catheter body (see [0076] of Honebrink).

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Mannion in view of Hsueh et al. (US 2017/0106170; hereinafter Hsueh). 
With regards to claim 16, Mannion discloses the claimed invention of claim 13, however Mannion is silent with regards to the first pullwire and the second pullwire are disposed between the tubular wall and a liner made from a polytetrafluoroethylene material.
Nonetheless, Hseuh teaches (Figs. 2-3) the first pullwire (12) and the second pullwire (13) are disposed between the tubular wall (10) and a liner (15) made from a polytetrafluoroethylene material (see [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the deflectable catheter shaft of Mannion with a teaching of Hseuh such that the first pullwire and the second pullwire are disposed between the tubular wall and a liner made from a polytetrafluoroethylene material.. One of ordinary skill in the art would have been motivated to make this modification, as Hseuh teaches that when the inner tube comprises another polymer the deflectable segment may consist of additional layers such as a PTFE liner (see [0013] of Hseuh). Hseuh also teaches that this steerable catheter is constructed with components (such as the liners) that are selected to provide optimal stability to prevent whipping or snapping. Therefore, one of ordinary skill would be motivated to include the liner in order to prevent the catheter from whip, or rapidly snap from one configuration to another (see [0003] of Hseuh).
With regards to claim 17, Mannion discloses the claimed invention of claim 13, and Mannion further discloses (Figs. 1-3) the tubular elongated body (16; see [0017] “an elongate body 16 having a distal portion 18, a proximal portion 20”) is formed from at least one polymer material (see [0020] “a biocompatible polymer material”). However, Mannion is silent with regards to the tubular body anchor segment being formed from at least one polymer material.
Nonetheless, Hseuh teaches the tubular body anchor segment (see at 12d and 13d in Fig. 2) and the tubular elongated body (10) are formed from at least one polymer material (see [0013] and [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the tubular body anchor segment of the deflectable catheter shaft of Mannion with a teaching of Hseuh such that the tubular anchor segment is formed from at least one polymer material. One of ordinary skill in the art would have been motivated to make this modification, as Hseuh teaches it is preferable for the tubular anchor segment to be made of a low durometer polymer ([0019] of Hseuh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771